           Case 1:18-cv-01458-PLF Document 65 Filed 02/15/19 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

M.G.U, et al.                             )
                                          )
                                          )
                        Plaintiff,        )                   No. 1:18-cv-01458 (PLF)
                                          )
v.                                        )
                                          )
Kirstjen Nielsen, et al.,                 )
                                          )
                        Defendants.       )
                                          )
_________________________________________ )

             DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS

         Defendants, by and through undersigned counsel, hereby reply in support of their motion

pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) to dismiss the above-captioned

action, filed on November 9, 2019. Plaintiffs have provided no basis why Plaintiffs’ Complaint

should not be dismissed. Plaintiffs’ claims are moot, and in any event should be dismissed on

comity grounds to avoid interference or conflict with the ongoing litigation in the case of Ms. L.,

et al. v. ICE, et al., Case No. 18-cv-0428 (S.D. Cal.), in which plaintiffs are members of the

certified class. Additionally, the Court should dismiss the case because Plaintiffs fail to state a

claim under Federal Rule 12(b)(6). At a minimum, the Court should lift its stay of removal, entered

July 18, 2018, ECF No. 46, and should stay this litigation pending the outcome of the ongoing

litigation in the Ms. L. class action.

                                           ARGUMENT

    I.      The Complaint Should Be Dismissed As Moot

         Plaintiffs argue that the Complaint is not moot because, they assert, two exceptions to the

mootness doctrine apply. First, they contend that the “capable of repetition, yet evading review”



                                                  1
          Case 1:18-cv-01458-PLF Document 65 Filed 02/15/19 Page 2 of 7



doctrine should apply to this case. However, as Defendants have already explained, that doctrine

does not save Plaintiffs’ claims from mootness in this case. Notably, the entirety of Plaintiffs’

argument regarding the possibility that any Plaintiff could again be taken into custody and/or

separated from his or her child is based on speculation that such action might be possible, based

on part on assertions that Defendants might violate the injunction in Ms. L. v. ICE, Case 18-cv-

428 (S.D. Cal.). But none of Plaintiffs’ speculative assertions create a “reasonable expectation”

that Plaintiffs will again be separated from their children. See Honig v. Doe, 484 U.S. 305, 318 n.6

(1988). Thus, the facts clearly establish that “events have so transpired that [a decision by this

Court] will neither presently affect the parties’ rights nor have a more-than-speculative chance of

affecting them in the future.” Clarke v. United States, 915 F.2d 699, 701 (D.C. Cir. 1990) (quoting

Transwestern Pipeline Co. v. FERC, 897 F.2d 570, 575 (D.C. Cir. 1990)).

       Likewise, Plaintiffs fail to establish that if a separation occurred in the future it would

necessarily evade review. The cases Plaintiffs cite, Burlington N. R. Co. v. Surface Transp. Bd.,

75 F.3d 685, 690 (D.C. Cir. 1996) and Turner v. Rogers, 564 U.S. 431, 440 (2011), do not establish

this point because in both those cases the action in question was inherently limited to a certain

duration: 2 years in Burlington N.R., and 1 year in Turner. Here, Plaintiffs point to no inherent

limitation of any speculative future separation that would cause it to evade review. Where such

future separation is not only speculative, but also is not “inherently of such short duration that [it

could not] ordinarily be fully litigated before [its] cessation[,]” then this exception to the mootness

doctrine should not be applied. See Hall v. CIA, 437 F.3d 94, 99 (D.C. Cir. 2006).

       Second, Plaintiffs allege that the “voluntary cessation” exception to mootness rescues their

claims. But this exception also does not apply here. The voluntary cessation of allegedly illegal

conduct can render a case moot if it is “absolutely clear” that the conduct Plaintiffs are seeking to



                                                  2
            Case 1:18-cv-01458-PLF Document 65 Filed 02/15/19 Page 3 of 7



enjoin could not reasonably be expected to recur. Friends of the Earth, Inc. v. Laidlaw Env' Servs.

Inc., 528 U.S. 167, 188-89 (2000). Here, Plaintiffs were all reunited with their children pursuant

not only to an order from this Court, but also to a preliminary injunction order in Ms. L. that

remains in place. See Ms. L., Order on Preliminary Injunction, ECF No. 83 (June 26, 2018). Even

if this litigation is dismissed, the Ms. L. preliminary injunction would continue to prevent

Defendants from separating any Plaintiff in this case from his or her child under the same

circumstances as occurred with their initial separations, in the absence of a finding that he or she

has a disqualifying criminal history, or is unfit or a danger to the child. Id. Moreover, Plaintiffs are

not now in the same circumstances that they were when the initial separation occurred, because

they are now within the United States, are reunified with their children, and are in different stages

of seeking immigration relief. The Zero Tolerance Policy about which Plaintiffs primarily

complain applies to separations resulting from prosecutions under 8 U.S.C. §§ 1325 and 1326, for

illegal entry or reentry into the United States. Unless Plaintiffs depart the United States and later

seek to reenter, then it is absolutely certain that they will not find themselves in the same situation

as they were in when they were separated from their children in the manner that led to this

litigation. Likewise, the Ms. L. injunction makes absolutely certain that even if they were in that

same situation, a separation could not occur in the same manner. Thus, the voluntary cessation

exception to the mootness doctrine does not apply here, and the case should be dismissed as moot.

    II.      Plaintiffs Offer No Reason Why This Court Should Not Dismiss or Stay Their
             Claims Under Doctrines of Comity.

          As Plaintiffs acknowledge, the doctrine of comity provides discretionary authority to this

Court to dismiss a case “to avoid the waste of duplication, to avoid rulings which may trench upon

the authority of other courts, and to avoid piecemeal resolution of issues that call for a uniform

result.” Panasonic Corp. v. Patriot Sci. Corp., No. 05-cv-4844, 2006 WL 709024 at *2 (N.D. Cal.

                                                   3
          Case 1:18-cv-01458-PLF Document 65 Filed 02/15/19 Page 4 of 7



Mar. 16, 2006); Colorado River Water Conservation District v. United States, 424 U.S. 800, 817

(1976) (“As between federal district courts . . . the general principle is to avoid duplicative

litigation.”); see also United States v. Morros, 268 F.3d 695, 706 (9th Cir. 2001) (noting how the

“chief concern [i]s with avoiding piecemeal litigation”). First, despite Plaintiffs’ efforts to create

confusion where there is none, Defendants have repeatedly acknowledged that all Plaintiffs here

are class members in the Ms. L litigation.

        Second, Plaintiffs do not explain why the preliminary injunction in Ms. L. is insufficient to

protect the rights that they seek to assert in this case. Specifically, Plaintiffs express concern that

under the Ms. L. preliminary injunction, the government retains the ability to separate a parent

from his or her child upon a finding that the parent is unfit or a danger to the child, or if the parent

knowingly and voluntarily waives reunification. However, Plaintiffs do not assert any facts that

would suggest that any Plaintiff is at risk of being separated on these bases, nor do they explain

how a separation under these standards—as opposed to separations under the Zero Tolerance

Policy which were the basis for Plaintiffs’ complaint—would violate Due Process. Plaintiffs

nonetheless assert that a continuation of the stay of removal issued by this Court, and now in place

for seven months, is necessary to ensure that their rights are protected. Plaintiffs do not, however,

specifically explain what rights require the protection of this stay. To the extent that they cite to

earlier concerns expressed by this Court that E.F. might be removed without her child, those

concerns were resolved by E.F.’s reunification. Moreover, since the time that the stay was issued

in this Court, the court in Ms. L. has issued, and then lifted, a stay of removal that covered the

Plaintiffs in this case, and that led to the entry of a Settlement Agreement between classes that

include Plaintiffs and their children on one side, and the government on the other, that serves to

protect the rights of Plaintiffs and their children to pursue various forms of immigration relief. See



                                                   4
          Case 1:18-cv-01458-PLF Document 65 Filed 02/15/19 Page 5 of 7



Ms. L., Order Approving Settlement Agreement, Nov. 15, 2018, ECF No. 321. Thus, the concerns

previously expressed by this Court that led to the entry of the stay of removal have been addressed

and resolved in the Ms. L. litigation, and Plaintiffs cannot show why their desire for a continued

stay of removal from this Court warrants continuation of this litigation.

                                          CONCLUSION

       For the foregoing reasons the Court should dismiss the Complaint. First, the Court should

dismiss the Complaint as moot, dismiss the Complaint on comity grounds, or should stay this

litigation pending the outcome of the ongoing litigation in the Ms. L. class action. In any event,

given the time that has passed since the reunification of all Plaintiffs, this Court should lift the

stay of removal entered on July 18, 2018. ECF No. 46. Finally, even if the Court does not find

this case to be moot, for the reasons explained in Defendants’ Motion to Dismiss, Plaintiffs’

substantive due process claims fail as a matter of law, and should be dismissed.



///


///


///


///




                                                   5
        Case 1:18-cv-01458-PLF Document 65 Filed 02/15/19 Page 6 of 7



DATED: February 15, 2019           Respectfully submitted,
                                   JOSEPH H. HUNT
                                   Assistant Attorney General
                                   WILLIAM C. PEACHEY
                                   Director
                                   WILLIAM C. SILVIS
                                   Assistant Director

                               By: Sarah B Fabian
                                   SARAH B. FABIAN
                                   Senior Litigation Counsel
                                   U.S. Department of Justice
                                   Office of Immigration Litigation
                                   District Court Section
                                   Box 868, Ben Franklin Station
                                   Washington, DC 20442
                                   Telephone: (202) 532-4824
                                   Fax: (202) 616-8962
                                   E-mail: Sarah.B.Fabian@usdoj.gov

                                          and

                                   JESSIE K. LIU, D.C. Bar #472845
                                   United States Attorney
                                   DANIEL F. VAN HORN
                                   D.C. BAR # 924092
                                   Civil Chief

                                   JEREMY S. SIMON, D.C. BAR #447956
                                   Assistant United States Attorney
                                   555 4th Street, N.W.
                                   Washington, D.C. 20530
                                   (202) 252-2528
                                   Jeremy.simon@usdoj.gov

                                   Counsel for Defendants




                                      6
         Case 1:18-cv-01458-PLF Document 65 Filed 02/15/19 Page 7 of 7



                                 CERTIFICATE OF SERVICE


       I hereby certify that on February 15, 2019, I served the foregoing on all counsel of record

by means of the District Clerk’s CM/ECF electronic filing system.



                                                    /s/ Sarah B. Fabian
                                                    SARAH B. FABIAN
                                                    U.S. Department of Justice
                                                    District Court Section
                                                    Office of Immigration Litigation

                                                    Attorney for Respondents




                                                7
